 



Exhibit 10.29
PHOTOVOLTAIC SYSTEM SUPPLY AND INSTALLATION AGREEMENT
THIS AGREEMENT is made effective as of August 29, 2007 by and between American
Capital Energy, Inc., (“ACE”), referred to as “Installer”, and Crystal Rock,
Inc./Vermont Pure Holdings, LTD, (“Purchaser”) with reference to INSTALLER’s
performance of engineering and installation of a solar array at 1050 Buckingham
Street, Watertown, CT (hereinafter referred to as the “Site”), as specifically
set forth and described in Schedule 1 and Schedule 2.
IN CONSIDERATION of the covenants hereinafter set forth, INSTALLER and Purchaser
mutually agree as follows:
1. CONTRACT DOCUMENTS

1.1.   The Contract Documents consist of the following:

  1.1.1.   This Agreement.     1.1.2.   The System Descriptions and
Specifications (the “System”) attached as Schedule 1 to this Agreement.    
1.1.3.   The Work Description and Specifications (the “Services”) attached as
Schedule 2 to this Agreement.     1.1.4.   The Purchaser Assistance Description
(the “Purchaser Services”) attached as Schedule 3 to this Agreement.     1.1.5.
  The Warranties attached as Schedule 4 to this Agreement.     1.1.6.   The
Price Schedule attached as Schedule 5 to this Agreement.     1.1.7.   The
Project Schedule attached as Schedule 6 to this Agreement.

1.2.   There are no Contract Documents other than those listed in Article 1.1
above.

2. SCOPE OF SERVICES

2.1.   INSTALLER’ RESPONSIBILITIES

    As required for performance of the Services, INSTALLER shall, subject to the
terms and provisions of this Agreement:

  2.1.1.   Furnish supervisors, engineers, designers, draftsmen, and other
personnel necessary for the preparation of complete drawings and specifications;
    2.1.2.   Furnish buyers, inspectors, expediters, and other personnel
necessary to procure and or manufacture all materials, supplies, and equipment;
    2.1.3.   Installation services to be performed by CT licensed contractors.

1



--------------------------------------------------------------------------------



 



  2.1.4.   Furnish only qualified and competent supervisors, foremen, skilled
and unskilled labor, and all other personnel; provided that to the extent
reasonably available, such personnel shall be individuals with experience in the
specific services being performed;     2.1.5.   Procure or supply machinery,
equipment, materials, expendable construction items and supplies, related
services and subcontracts, and all appropriate proprietary rights, licenses,
agreements and permissions for materials, methods, processes and systems
incorporated into the System;     2.1.6.   Make adjustment to the Project
Schedule as specified therein or elsewhere in the Contract Documents;     2.1.7.
  Execute a reasonable Interconnection Agreement and obtain all permits and
licenses required to be taken out in the name of Purchaser that are necessary
for the performance of the Services and installation and operation of System,
except for those permits which shall be Purchaser’s responsibility as set forth
in the following Article;     2.1.8.   Facilitate and support Purchaser’s
negotiation and procurement of an appropriate interconnection agreement to be
executed between Purchaser and the electric distribution utility to which the
System will be interconnected (“Interconnection Agreement”), including providing
all necessary drawings and technical information;     2.1.9.   Install the
System and complete the Services as specified in the Contract Documents. The
System is described in Schedule 1. The Services are described on Schedule 2;    
2.1.10.   Perform the Services, in accordance with practices generally accepted
in the industry, all applicable laws, government approvals and permitting
requirements, and quality control and inspections so that the System (i) meets
or exceeds all requirements of applicable laws, government approvals and
licenses and the System is installed in accordance with manufacturer’s
specifications or by methods otherwise approved by the manufacturer;
(ii) complies with all requirements of the Interconnection Agreement; (iii) meet
or exceeds the warranties and guarantees set forth in Section 7; (iv) are safe
and adequate for their intended purpose and conditions; (v) are free from
defects; (vi) is comprised of equipment which is new and of good quality when
installed, designed and manufactured and of a grade in accordance with generally
accepted national standards for the design, manufacture and quality of such
equipment; and (vii) meets or exceeds all requirements for the following federal
and state rebates and incentives: Federal Investment Tax Credit (ITC) as
described in 26 USC § 48 (2005), Modified Accelerated Cost Recovery System
(MACRS) as described in 26 USC § 168 (2005), Connecticut Clean Energy Fund Solar
Program (the “Rebates”);

2.2.   PURCHASER RESPONSIBILITIES       Purchaser shall at such times as may be
required by INSTALLER for the successful and expeditious completion of the
Services:

  2.2.1.   Make arrangements to make the Site available to INSTALLER according
to dates specified in the Project Schedule, and make arrangements to provide the
Purchaser Services. Purchaser and INSTALLER will cooperate in a commercially
reasonable manner to accomplish the Services in accordance with the
specifications and time schedule provided for in the Contract Documents;

2



--------------------------------------------------------------------------------



 



  2.2.2.   Conduct any reviews and inspections in a manner that minimizes
interference with INSTALLER’ progress of the Services;     2.2.3.   Pay the
Price and all other sums, if any, required to be paid by Purchaser to INSTALLER
for providing the System and performing the Services pursuant to the terms of
this Agreement; and     2.2.4.   Appoint an individual who shall be authorized
to act on behalf of Purchaser, with whom INSTALLER may consult at all reasonable
times, and whose written instructions, requests, and decisions will be binding
upon Purchaser as to all matters pertaining to this Agreement and the
performance of the parties hereunder. Purchaser shall advise INSTALLER in
writing of the names of the individuals referred to in the preceding sentence.

2.3.   CHANGES       It is the desire of INSTALLER and Purchaser to keep changes
to the System and in the scope of Services at a minimum, but the parties
recognize that such changes may become necessary and agree that they shall be
handled as follows:

  2.3.1.   Purchaser may initiate a change by advising INSTALLER in writing of
the change believed to be necessary. As soon thereafter as practicable,
INSTALLER shall prepare and forward to Purchaser a cost estimate and a schedule
impact of the change, which shall include the adjustment to the Price (as
defined below), any other compensation, and any effect on INSTALLER’ ability to
comply with any of its obligations under this Agreement, including warranties
and guarantees. Purchaser shall advise INSTALLER in writing of its approval or
disapproval of the change. If Purchaser approves the change, INSTALLER shall
perform the Services as changed.     2.3.2.   INSTALLER may initiate changes by
advising Purchaser in writing that in INSTALLER’ opinion a change is necessary
and providing the additional cost, if any, for such change. If Purchaser agrees,
it shall advise INSTALLER in writing within five (5) business days after receipt
and, thereafter, the change shall be handled as if initiated by Purchaser.    
2.3.3.   If a party disputes the existence, extent, validity or affect of a
change, then a party may notify the other parties in writing that it desires to
resolve the dispute. If the dispute cannot be resolved to the mutual
satisfaction of the parties within ten (10) business days, then a party can
demand binding dispute resolution in accordance with Article 17.4. Such dispute
resolution process shall commence immediately and conclude no later than thirty
(30) days following the notice of dispute.

2.4.   CONDITION PRECEDENT

     Purchaser’s obligations under this Agreement shall be conditioned upon the
following events: (1) grant approval by the Connecticut Clean Energy Fund. If
this event has not occurred to the satisfaction of Purchaser within 90 days
following execution of this Agreement, this Agreement shall be cancelled
immediately upon Purchaser’s written notice and Purchaser shall be not be
responsible for any costs, liabilities, or obligations hereunder.

3



--------------------------------------------------------------------------------



 



3. CONTRACT PRICE

3.1.   As full compensation and consideration for the full and complete
performance of all of the System installation and Services and all of
INSTALLER’s other obligations under this Agreement and all costs in connection
therewith, Purchaser shall pay to INSTALLER, and INSTALLER shall accept
$2,089,832 as the total fixed price of this Contract (the “Price”), inclusive of
all sales or use taxes, permits, and utility interconnection fees subject to
adjustment as stated elsewhere in the Contract Documents, as well as for work
performed under properly approved change orders. Installation prices are
detailed in Schedule 5. Except as specifically provided herein, the Price shall
not be subject to adjustment for any reason.   3.2.   INSTALLER shall be paid
for the System and Services as they are provided and accepted by Purchaser in
accordance with Schedule 5.   3.3.   Payments indicated in Article 3.2 shall be
due within ten (10) days after INSTALLER’s delivery to Purchaser of an invoice
containing such amounts except those items deemed to be COD in accordance with
Schedule 5. INSTALLER shall include with each invoice a certification that the
System has been supplied and/or the Services has been completed to the extent
required for payment at such stage. Any overdue amounts shall bear interest at
the rate of twelve percent (12%) per annum. In the event that Purchaser disputes
any portion of the amount invoiced, it shall nonetheless pay all undisputed
amounts promptly. Any amounts ultimately found to be due shall be paid with 5%
interest from the date originally due. In the event that Purchaser fails to make
timely payments to INSTALLER of any of the undisputed amounts, INSTALLER shall
have the right to place a lien on the System, in order to secure such payment,
and Purchaser shall not object to or oppose the imposition of such liens.   3.4.
  INSTALLER, for themselves, their successors and assigns, and all
subcontractors and other parties acting through or under them, does hereby
covenant, promise and agree with Purchaser, its successors and assigns, that no
mechanics’ lien or other claim or encumbrance in the nature of a lien shall be
maintained against the System or the Site or any part or parts thereof or the
appurtenances thereto, by INSTALLER or by any subcontractor, for any Services,
the System, tools, equipment, materials, supplies, or supervision or other goods
or services furnished under this Agreement or any subcontract or any supplements
hereto or thereto, written or oral, or by any other party acting through or
under them, or any of them, for which Purchaser has made payment to INSTALLER,
and waives and releases any such lien rights. This waiver of liens shall be an
independent covenant in favor of Purchaser and its successors and assigns and
shall operate and be effective as well with respect to Services, the System,
materials, tools, equipment, supplies, goods, and services furnished under any
supplemental contract for extra work in connection with the construction of the
System and as to any Services and materials furnished under this Agreement for
which Purchaser has made payment to INSTALLER. Purchaser will be named on lien
wavers and as payments are made to INSTALLER Purchaser will receive lien
releases accordingly.

4. CONTRACT TIMES

4.1.   The Services and the System will be completed in accordance with the
Project Schedule. This schedule is subject to adjustment as specified in the
Project Schedule and elsewhere in the Contract Documents.   4.2   INSTALLER will
make all reasonable, diligent efforts to obtain all permits, clearances,
Interconnection Agreement, etc. necessary for performance and completion of the

4



--------------------------------------------------------------------------------



 



    Services. Any failure to obtain such permits for reasons beyond INSTALLER’
reasonable control will not constitute a default of INSTALLER’ obligations under
this Agreement.

5. INSTALLER’ REPRESENTATIONS
In order to induce Purchaser to enter into this Agreement, INSTALLER makes the
following representations:

5.1.   INSTALLER has examined the Financial Assistance Agreement (FAA) by and
between the CT Clean Energy Fund and Purchaser. INSTALLER certifies that the
metering and other solar system requirements in the FAA will be met by INSTALLER
as part of this installation agreement.   5.2.   INSTALLER has examined and
carefully studied the Contract Documents.   5.3.   INSTALLER has visited the
Site and become generally familiar with the general, local and site conditions
that may affect the supply of the System and the performance of the Services.  
5.4.   INSTALLER has all the required skills and capacity necessary to perform
or cause to be performed the Services to be performed in a timely and
professional manner, utilizing sound engineering principles, project management
procedures and supervisory procedures, all in accordance with practices
generally accepted in the industry.   5.5.   INSTALLER is familiar with
applicable law, regulations, and interconnection standards relevant to the
performance of its obligations under the Contract Documents.   5.6.   INSTALLER
has all necessary power and authority to execute, deliver and perform its
obligations under this Agreement, and each of the execution, delivery and
performance by such INSTALLER of this Agreement has been duly authorized by all
necessary action on the part of such INSTALLER, and does not require any
approval except as has been heretofore obtained.   5.7.   INSTALLER shall be
liable for the performance of the INSTALLER’ obligations under this Agreement.

6. PURCHASER’S REPRESENTATIONS
In order to induce INSTALLER to enter into this Agreement, Purchaser makes the
following representations:

6.1.   Purchaser has examined and carefully studied the Contract Documents.  
6.2.   Purchaser has informed INSTALLER in writing of all relevant general,
local and site conditions known to Purchaser, that INSTALLER should be aware of
for the performance of the Services and supply of the System. Purchaser is
familiar with applicable law relevant to the performance of its obligations
under the Contract Documents.   6.3.   Purchaser has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement,
and each of the execution, delivery and performance by Purchaser of this
Agreement has been duly authorized by all necessary action on the part of
Purchaser, does not require any approval except as has been heretofore obtained.

5



--------------------------------------------------------------------------------



 



7. WARRANTIES AND GUARANTEES

7.1.   PRODUCT AND SYSTEM WARRANTY

  7.1.1   INSTALLER will provide a warranty for the System and the photovoltaic
modules in the System as described in Schedule 4.     7.1.2   INSTALLER warrants
that all goods, other than System, supplied as part of the Services will conform
to the specifications for such goods set forth in the Contract Documents.
INSTALLER warrants that it will deliver good title to the System and all other
goods it supplies in connection with the Services.

7.2.   ENGINEERING AND DESIGN WARRANTY

  7.2.1   INSTALLER warrants they will perform the engineering and design
services (“Engineering Services”) in accordance with the current standards of
care and diligence normally practiced in performing services of a similar
nature. If during the five (5) year period following acceptance of the Services
pursuant to Article 11.2 it is shown that there is an error in the Engineering
Services as a result of INSTALLER’ failure to meet those standards and Purchaser
has notified INSTALLER in writing of any such error within the specified period,
such INSTALLER shall re-perform within a reasonable timeframe such Engineering
Services within the original scope of Services as may be necessary to remedy
such error. All costs incurred by INSTALLER in performing such corrective
services shall be paid by INSTALLER.     7.2.2   INSTALLER warrants that any
system design or installation services provided by INSTALLER, will not infringe
any valid U.S. patent and that INSTALLER has obtained and shall provide all
appropriate proprietary rights, licenses, agreements and permissions for
materials, methods, processes and systems incorporated into the System.
INSTALLER makes no warranties as to patent infringement to the extent resulting
from goods supplied by third parties or goods specified neither by Purchaser,
nor as to designs supplied by parties other than INSTALLER.

7.3.   INSTALLATION WARRANTY

    INSTALLER shall provide their installation services in a professional,
workmanlike and timely manner. INSTALLER warrants that such installation
services shall (i) be performed in accordance with Article 2.1.8 and all other
conditions and requirements contained herein; (ii) reflect the degree of care,
skill, prudence, judgment and diligence, under the circumstances
then-prevailing, that a reasonable, qualified and competent provider of similar
services would exercise; and (iii) that such installation services shall be free
from material defects in workmanship including any roof leaks that result from
installation or operation and maintenance services provided by the INSTALLER.
All actions taken by INSTALLER in performing installation services hereunder
shall comply with all applicable laws, rules, regulations and ordinances.      
If during the five (5) year period following acceptance of the Services pursuant
to Article 11 it is shown that there is an error in the installation services as
a result of INSTALLER’ failure to meet those standards and Purchaser has
notified INSTALLER in writing of any such error within the specified period,
INSTALLER shall reperform such installation services within thirty (30) days;
assuming that full access to the Site is granted to the INSTALLER and that
delays in materials/supplies delivery, weather, or any other matter beyond the
INSTALLER’ control does not interfere with this work. Within the original scope

6



--------------------------------------------------------------------------------



 



    of Services as may be necessary to remedy such error, INSTALLER shall pay
all costs incurred by INSTALLER in performing such corrective services.   7.4.  
THIRD PARTY WARRANTY AND GUARANTEE       INSTALLER shall, for the protection of
Purchaser, use commercially reasonable efforts to obtain from all vendors and
subcontractors from which INSTALLER procures machinery, equipment or materials
or services, warranties and guarantees with respect to such machinery,
equipment, materials or services, which shall be made available to Purchaser to
the full extent of the terms thereof.   7.5.   NEGLIGENCE       Nothing
contained in paragraph 7 is deemed to waive liability for negligence.

8. DEFAULT; DAMAGES; LIMITATION OF LIABILITY

8.1.   In the event that a party defaults in its obligations hereunder, a
non-defaulting party may seek to enforce this Agreement, may recover damages
from the defaulting party or may terminate this Agreement, all at the
non-defaulting party’s election. In the event a party finds it necessary to
bring an action to enforce this Agreement, the prevailing party, in addition to
any other relief which may be granted, shall be entitled to recover all
reasonable and necessary costs incurred by the prevailing party in such action,
including an award of attorneys’ fees.   8.2.   Notwithstanding the foregoing,
INSTALLER shall be liable for any INSTALLER default under this Agreement.

9. INSURANCE

9.1.1.   COMMITMENT   9.1.1   Commencing with the performance of the Services
hereunder, and continuing until the earlier of acceptance of the Services or
termination of this Agreement, INSTALLER shall maintain standard insurance
policies as follows:

  9.1.1.1.   Workers’ Compensation and/or all other social insurance in
accordance with the statutory requirements of the state, province or country
having jurisdiction over INSTALLER’ employees who are engaged in the Services,
with Employer’s Liability of one million dollars ($1,000,000) per accident;    
9.1.1.2.   Commercial General Liability, including automobile (owned, non-owned
or hired vehicle) insurance in a combined single limit of two million dollars
($2,000,000) per occurrence for bodily injury to or death of persons and/or loss
of or damage to property of parties, which policy shall contain contractual
liability coverage;     9.1.1.3.   Errors and Omissions insurance in the amount
of $500,000 shall be carried by subcontractors conducting professional
engineering & design work related to the project and both INSTALLER and
Purchaser shall be named as additional insured.

7



--------------------------------------------------------------------------------



 



  9.1.2   All coverage required to be maintained by INSTALLER under this
Agreement shall provide that they are primary to any insurance coverage carried
by Purchaser, shall contain waivers of subrogation, and shall provide that they
may not be amended or terminated without notice to Purchaser.

10. TERM AND COMPLETION

10.1.   TERM.       The term of this Agreement will continue through INSTALLER’s
complete performance of their obligations under this Agreement, unless
terminated, cancelled or suspended pursuant to Article 12.   10.2.   COMPLETION
      Completion of the System installation occurs when the System has been
completed mechanically, electronically and structurally and all specified tests
have been completed including inspection and acceptance of final interconnection
by the controlling utility and the overseers of the programs offering the
Rebates.   10.3.   SCHEDULED COMPLETION       INSTALLER shall commence the
Services immediately after the date of this Agreement and shall prosecute the
Services continuously and with due diligence.

11. TRANSFER AND ACCEPTANCE

11.1   CARE, CUSTODY AND CONTROL       Upon completion of the System as
described in Section 10.2, INSTALLER shall so advise Purchaser in writing.
Unless Purchaser shall advise INSTALLER within thirty (30) days thereafter why
the System is not complete, completion shall be deemed to have occurred and the
care, custody and control of the System shall pass to Purchaser. In any event,
the care, custody, and control of the System shall pass to Purchaser no later
than the time when Purchaser takes physical possession thereof. Except as
otherwise expressly provided in this Agreement, from and after that date of
transfer of care, custody, and control of the System or portion thereof,
Purchaser shall assume all risks of physical loss or damage thereto and shall,
and does hereby, release INSTALLER from and Purchaser will and shall cause its
insurers to waive rights of subrogation against INSTALLER and its vendors and
subcontractors for loss or damage to the System which may thereafter occur.  
11.2   ACCEPTANCE OF SERVICES       When INSTALLER deems they have completed the
Services, they shall so notify Purchaser in writing. Within thirty (30) days
thereafter, Purchaser shall advise INSTALLER in writing of any defects in the
Services for which INSTALLER is responsible under this Agreement. As soon as any
such defects are corrected (or as soon as the thirty (30) day period for such
notice has expired if Purchaser does not advise INSTALLER of any such defects
within the period), Purchaser shall accept the Services in writing or they shall
be deemed accepted. Care, custody, and control shall be transferred to Purchaser
after acceptance.

8



--------------------------------------------------------------------------------



 



11.3   ELECTRICITY PRODUCED       Purchaser will be the owner of all the
electricity generated by the System and the related renewable energy credits and
other intangible attributes associated with such electricity.   12.  
TERMINATION, CANCELLATION AND SUSPENSION   12.1   TERMINATION BY PURCHASER FOR
DEFAULT       Should INSTALLER (i) become insolvent or bankrupt, (ii) should
INSTALLER commit a substantial breach or default of any of the covenants or
obligations of the Contract Documents, and should such INSTALLER thereafter fail
to commence action to remedy such breach within ten (10) business days after
written notice thereof from Purchaser and thereafter to proceed diligently in
remedying the same, then Purchaser may, at its option, terminate this Agreement
and enter upon the premises and take possession thereof and at the same time
instruct INSTALLER to remove from the premises all of their tools, equipment,
and supplies for the purpose of completing Services. Under any such termination,
INSTALLER shall be compensated for all reimbursable costs incurred under the
Contract Documents and Services properly rendered by INSTALLER to the date of
such termination for the System that are in usable condition, or that are later
made usable by Purchaser (or one of its subcontractors) less any reasonable
rework costs incurred to such end and In the event that Purchaser uses any of
INSTALLER’ equipment or tools, Purchaser shall return the same to INSTALLER in
good condition and repair, reasonable wear and tear excepted and shall reimburse
INSTALLER for the use thereof.   12.2   TERMINATION BY INSTALLER FOR DEFAULT    
  Should Purchaser become insolvent or bankrupt, or commit a substantial breach
or default of any of the covenants or obligations of the Contract Documents and
(a) fail to remedy the same within ten (10) business days after written notice
thereof from INSTALLER if the breach constitutes a failure to pay money, or
(b) fail to commence proceedings to remedy the same within fifteen (15) days
after written notice thereof from INSTALLER and thereafter to proceed diligently
in remedying the same if the breach is other than to pay money, then INSTALLER
may, at their option, suspend performance or terminate this Agreement. Should
INSTALLER so suspend or terminate this Agreement, then: (i) Purchaser shall
reimburse to INSTALLER all reasonable costs incurred and pay for the percentage
of Services performed and System installed to the date of suspension/termination
in accordance with the provisions of Article 3; (ii) all “retention” monies (if
any) withheld by Purchaser pursuant to this Agreement shall be paid to
INSTALLER; (iii) Purchaser shall pay to INSTALLER, as liquidated damages and not
as a penalty, and (iv) Purchaser shall reimburse INSTALLER’ reasonable
demobilization costs.

9



--------------------------------------------------------------------------------



 



13. SAFETY AND ENVIRONMENTAL

13.1.   COMPLIANCE WITH LAWS

  13.1.1.   INSTALLER shall make every reasonable effort to design the System so
they are capable of complying with all applicable safety legislation, including
state and federal Occupational Safety and Health Acts (“OSHA”), and with
applicable environmental laws, rules and regulations in force during the term of
this Agreement. If, during the course of the Services, any questions should
arise regarding safety or environmental aspects of the Services, INSTALLER and
Purchaser shall mutually agree upon any changes required in the Services and
such changes shall be treated as changes in the scope of the Services. Purchaser
shall only pay for unforeseen changes.     13.1.2.   INSTALLER shall make every
reasonable effort during the course of construction to perform the Services in
accordance with applicable laws, rule, regulations, and orders relating to
environmental concerns or the safety of INSTALLER’ employees and shall require
each subcontractor to have an appropriate safety program covering the
subcontractor’s employees.

14. INDEMNIFICATION

14.1.   INSTALLER agrees to indemnify, defend and hold harmless Purchaser, its
employees, agents, officers, directors and affiliates, (“Purchaser Indemnified
Parties”) from and against any cost, liability, cause of action, suit or
judgment (“Loss”) to the extent relating to personal injury or death, or damage
to property, and to the extent arising from the negligence or willful misconduct
of any INSTALLER, its employees and agents. Such indemnification shall include
any claim, demand or liability of any kind arising out of damage to the roof
caused by the installation or maintenance of the System by INSTALLER. Such
indemnification shall not apply to the extent a Loss arises from the negligence
or willful misconduct of a Purchaser Indemnified Party.   14.2.   Purchaser
agrees to indemnify, defend and hold harmless INSTALLER, its employees, agents,
officers, directors and affiliates, (“INSTALLER Indemnified Parties”) from and
against any Loss to the extent relating to personal injury or death, or damage
to property, and to the extent arising from the negligence or willful misconduct
of Purchaser, its employees and agents. Such indemnification shall not apply to
the extent a Loss arises from the negligence or willful misconduct of an
INSTALLER Indemnified Party.

15. EQUITABLE ADJUSTMENT TO SCHEDULE

15.1.   INSTALLER shall be entitled to an equitable adjustment of the time
permitted for completion of the Services, in the event of any increase in time
for completion caused by (1) Force Majeure, (2) the delay or failure of
Purchaser to provide Purchaser Services or (3) potential delays specified in the
Project Schedule not caused by INSTALLER including acts of nature.   15.2.   If
INSTALLER believes that they are entitled to an equitable adjustment, they shall
so notify Purchaser, stating in the notice (“Adjustment Notice”) the adjustment
to the completion date and specifying in reasonable detail the reasons for the
adjustment. Purchaser will respond in writing within twenty (20) business days
of receipt, accepting or objecting to the adjustment proposed in the Adjustment
Notice. If Purchaser does not object in writing within twenty (20) business days
of receipt, the adjustment proposed in the Adjustment Notice shall become final.
If Purchaser does object in writing, the dispute shall be resolved by the
parties as specified in this Agreement.

10



--------------------------------------------------------------------------------



 



16. TECHNICAL AND ENVIRONMENTAL RIGHTS

16.1.   Nothing in the Contract Documents is intended to grant Purchaser any
rights to acquire, own, use or practice any trade secrets, patents, trademarks,
confidential information or other proprietary information of INSTALLER.   16.2.
  Nothing in the Contract Documents is intended to grant INSTALLER any rights to
acquire, own, use or practice any trade secrets, patents, trademarks,
confidential information or other proprietary information of Purchaser.   16.3.
  INSTALLER may refer to the Services and to Purchaser in its brochures,
advertisements or other marketing efforts, after written approval of Purchaser.
Such references, if permitted, shall be truthful.

17. GENERAL

17.1.   Terms used in this Agreement, which are defined in the Contract
Documents, will have the meanings indicated in the Contract Documents.   17.2.  
No party shall assign this Agreement or any of its rights hereunder without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, a party may
upon written notice, without the need for consent from the other parties (and
without relieving itself from liability hereunder), (i) transfer, pledge or
assign this Agreement as security for any financing or to an affiliated special
purpose entity created for the financing or tax credit purposes related to the
System; (ii) transfer or assign this Agreement to any person or entity
succeeding to all or substantially all of the assets of such party, provided,
however, that any such assignee shall agree to be bound by the terms and
conditions hereof; or (iii) assign its rights under this Agreement to a
successor entity in a merger or acquisition transaction, provided, however, that
any such assignee shall agree to be bound by the terms and conditions hereof. An
“affiliate” of, or a person “affiliated” with, a specified person, is a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.   17.3.  
If any provision of the Contract Documents is determined by a court or tribunal
of competent jurisdiction to be void or unenforceable under applicable law, such
provision shall be deemed stricken, and all remaining provisions shall continue
to be valid and binding. Purchaser and INSTALLER agree that the Contract
Documents shall be reformed to replace such stricken provision with a valid and
enforceable provision that comes as close as possible to expressing the
intention of the stricken provision.   17.4.   The Contract Documents and the
rights and obligations of the parties under the Contract Documents shall be
governed by the laws of the State of Connecticut. The parties shall attempt in
good faith to resolve any dispute arising under or in connection with the
Contract Documents. If the parties are unable to resolve a dispute within thirty
(30) days of its first assertion in writing, then a party may refer such dispute
to binding arbitration in the State of Connecticut. The arbitrators shall not
have the authority to award any relief, which could not be awarded, by the
courts of the State of Connecticut. The decision of the arbitrators shall be
final, binding and non-appealable except for fraud or lack of jurisdiction. The
arbitrators’ fees shall be paid by the party which is not substantially
prevailing in the arbitration, or the parties jointly if no party is a
substantially prevailing party.

11



--------------------------------------------------------------------------------



 



17.5.   INSTALLER may subcontract any portion of the Services to a subcontractor
approved by Purchaser, which approval shall not be unreasonably withheld,
conditioned or delayed. (response shall be given within 10 days) In no case
shall Purchaser’s approval of any subcontractor or supervision over any
(appointed) subcontractor relieve INSTALLER of any of their obligations under
this Agreement. Notwithstanding the above, INSTALLER may have portions of the
Services performed by affiliated entities or their employees, in which event
INSTALLER shall be responsible for such Services and Purchaser will look solely
to INSTALLER as if INSTALLER performed the Services.   17.6.   Any notice
required or permitted to be given under the Contract Documents shall be given by
courier, personal delivery or U.S. mail, prepaid, and delivered to the parties
at the addresses set forth below:

INSTALLER:
American Capital Energy, Inc.
Attn: Thomas Hunton
15 Tyngsboro Rd. Suite 4a
North Chelmsford, MA 01863
(603) 795-4586
Purchaser:
Vermont Pure Holdings, LTD.
Attn: Jack Baker
1050 Buckingham Street
Watertown, CT 06795
860-945-0661

17.7.   Neither party shall be liable for any failure to comply with its
obligations under the Contract Documents, other than to pay moneys due, to the
extent arising from outside such party’s reasonable control, including, without
limitation, fire, flood, storm, strike, lockout or other labor trouble, riot,
war, rebellion, accident or other acts of God, or from other similar and
dissimilar causes beyond the reasonable control of such party and which could
not have been reasonably avoided by such party(“Force Majeure”). INSTALLER may
be entitled to an equitable adjustment arising from Force Majeure, to the extent
specified in Article 15 above. A party claiming Force Majeure shall promptly
notify the other parties, specifying in reasonable detail the event of Force
Majeure, the expected duration, and the steps such party is taking to remedy it.
In the event that Force Majeure lasts or is expected to last more than six
(6) months, a party may terminate this Agreement and will not need to pay the
other parties the liquidated damages described in Article 12.   17.8.   The
Contract Documents express the entire and integrated agreement of the parties
with respect to their subject matter, and any prior or contemporaneous
negotiations or discussions are superseded. No party has made any promise or
inducement, which is not set forth in the Contract Documents.

12



--------------------------------------------------------------------------------



 



18. Confidentiality

18.1   Each party and its employees, agents and subcontractors, agree to keep
confidential and not disclose to any third party (including any governmental
agency or official), or use for any purpose other than in connection with the
performance of the Services specified under the Contract Documents, any
Technical Information (as defined in Article 18.3) which is disclosed to it (the
“Receiving Party”) by the other party (the “Disclosing Party”) in connection
with its performance under the Contract Documents, except such Technical
Information (a) as was known by the Receiving Party prior to execution of the
Agreement, (b) is disclosed to the Receiving Party by third parties that did not
acquire it directly from the Disclosing Party or (c) is then or thereafter
becomes published or otherwise generally available to the public; provided,
however, that this exception shall not be deemed to grant the Receiving Party a
license to any invention of the Disclosing Party. If INSTALLER defaults,
Purchaser shall retain all rights to documents and designs for the purpose of
completing installation of the sytem.   18.2   Each party agrees to take all
reasonable steps including, but not limited to, providing similar signed
agreements for employees, agents or subcontractors to prevent unauthorized
disclosure and use of Technical Information by its employees, agents and/or
subcontractors.   18.3   The term “Technical Information” shall include all
technical and engineering data and know-how whether patented or unpatented, on
processes, products, and equipment relating to the Services, including operating
procedures and instructions, flow diagrams, process and detailed design data,
specifications on plants and equipment, specifications for raw materials and
intermediate and final products and analytical methods.   18.4   Each party and
its employees, agents and subcontractors agree not to make public nor discuss
information obtained during the course of negotiating and performing under the
Agreement, with any third parties, including any governmental officials or any
other consultants without the prior written approval of the other party, other
than in connection with the performance of the Services.   18.5   The above
confidentiality provisions shall terminate five (5) years following termination
of this Agreement.

INTENDING TO BE LEGALLY BOUND, Purchaser and INSTALLER have signed this
Agreement through their duly authorized representatives effective as of the date
set forth above.
INSTALLER
American Capital Energy, Inc.

         
By:
  /s/ Thomas Hunton
 
    Printed name: Thomas Hunton     Title: President    

Crystal Rock Inc./Vermont Pure Holdings, LTD

     
/s/ John B. Baker
 
   
Printed name: John B Baker
   
Title: Executive Vice President
   

13



--------------------------------------------------------------------------------



 



Schedule 1: System Descriptions and Specifications
1. System Descriptions

                  Scope   Name/size   Description A  
1,764
  SCHOTT Solar 170   SCHOTT Solar 170 Watt solar modules    
 
        B  
1
  Satcon PowerGate
225 kW PV inverter   225 kW PV inverter with isolation transformer    
 
        C  
1
  Satcon PowerGate
30 kW PV inverter   30 kW PV inverter with isolation transformer    
 
        D  
1
  SunLink Mounting system for 299.88
kW DC PV system   SunLink Flat-Roof Mounting System for 299.88 kW DC PV system  
 
 
        E  
1
  Fat Spaniel Remote
Data Acquisition
System   Revenue Grade Meter, Solar Irradiance, Temperature, Wind Speed, Maximum
Power, Total Energy, Expected Performance — typical weather data, Expected
Performance — Actual Weather Data, Integration with SatCon MODBUS

2. System Specifications

2.1.   The System designs shall be consistent with a 25-year design life.   2.2.
  The System shall be designed to withstand environmental conditions expected
for the specified sites, such as winds, temperature, and humidity.   2.3.   The
System designs shall consider structural loads, such as seismic, wind, and
vibration.   2.4.   PV modules shall be listed by Underwriter’s Laboratories
(UL). Module data sheet(s) are attached to this Schedule 1 and incorporated
herein.   2.5.   The inverters shall be listed by Underwriter’s Laboratories
(UL). Inverter data sheet(s) are attached to this Schedule 1 and incorporated
herein.   2.6.   All System components shall meet applicable national and local
codes and standards for grid-interconnected photovoltaic systems.   2.7.   All
components shall have appropriate finish to prevent corrosion.   2.8.   The
System will be designed and installed in a manner that makes the System eligible
for the Rebates and the data system shall provide output that is sufficient and
accepted by CT regulatory authorities as proof required for the Connecticut
Solar Initiative program.

Schedule 1 to
Photovoltaic System Supply and
Installation Agreement

1



--------------------------------------------------------------------------------



 



Schedule 2: Services Description and Specification
1. Services Description

1.1.   INSTALLER will provide the following services.

  §   Mechanical layout and electrical design of the system (with necessary
engineering stamps)     §   Installation of a 299.88 kW dc solar electric system
at 1050 Buckingham Street, Watertown, CT     §   Unpacking and inspection of
materials     §   Assembly of Standing Seam Metal Roof Mounting System for
299.88 kW DC PV system     §   Installation of a total of 1,764 (one thousand
seven hundred sixty four) SCHOTT Solar 170 Solar modules.     §   Installation
of 2 (two) SatCon A/C inverter, A/C and D/C disconnects, one 225 kW and one 30
kW.     §   Conduit and inter panel wiring     §   Wiring of system into
buildings primary power center     §   Comprehensive system performance testing
    §   Up to 4 (four) hours of onsite system training for facilities personnel
    §   Preparation of building and electrical permits as well as interfacing
with township personnel     §   Interfacing with CL&P and filing of interconnect
paperwork     §   The site will be kept orderly and left with a neat and clean
appearance

  1.1.1.   Design. INSTALLER will design the System according to Work
Specifications in this Schedule 2 and the System Descriptions and Specifications
listed in Schedule 1. INSTALLER will provide Purchaser and installation
contractor with Plot Plans and System drawings (mechanical, electrical,
fabrication, and installation), as needed, to demonstrate the System design and
to support Purchaser and installation contractor in permitting and utility
interconnection of the System. The System drawings will be stamped by licensed
electrical, mechanical, or licensed professional engineers as needed.     1.1.2.
  Permits and agreements. INSTALLER will submit for and provide needed
documentation to obtain all applicable permits or utility interconnection
agreements which are required for the System. Such permits and agreements shall
not change the zoning of the Site nor the condition of the use of the Property
and the improvements located thereon.     1.1.3.   Fabrication and Integration.
INSTALLER will fabricate or purchase all necessary System components and
integrate these components to meet the System Description and Specifications
listed in Schedule 1.

Schedule 2 to
Photovoltaic System Supply and
Installation Agreement

1



--------------------------------------------------------------------------------



 



  1.1.4.   Installation. To the extent INSTALLER will be providing installation
services, INSTALLER will complete or manage through appointed sub-contracts all
required trenching, mechanical, and electrical work required for installation of
the System, according to specifications in this Schedule 2.     1.1.5.  
Installation Management Services. INSTALLER will be prime contractor.     1.1.6.
  Commissioning. INSTALLER will develop a System acceptance test protocol and
handover documents mutually satisfactory to INSTALLER and Purchaser, conduct the
acceptance test and prepare and supply an acceptance test report and handover
documents to Purchaser for the System.

2.   Work Specifications   2.1.   To the best of their knowledge and subject to
the constraints imposed by site conditions and the Site host, INSTALLER will
engineer, locate and install the System to optimize the kWh output of the System
over its lifetime.   2.2.   Installation shall meet all applicable local and
national codes and standards.   2.3.   Installation shall be performed in
accordance with OSHA standards.   2.4.   Workmanship shall be consistent with
quality generally accepted in the industry.   2.5.   Services will be conducted
in a manner that makes the System eligible for the Rebates according to
requirements at the date of contract execution.   2.6.   INSTALLER covenants
that they will not violate any of roof warranties at the System location in the
installation and maintenance of the System.

Schedule 2 to
Photovoltaic System Supply and
Installation Agreement

2



--------------------------------------------------------------------------------



 



Schedule 3: Purchaser Assistance Description
To aid in the installation of the System by INSTALLER and their
subcontractor(s), Purchaser will make arrangements with the Site tenants to:

1.1.   Provide access to the installation Site during normal work days and
weekends for the duration of the project.   1.2.   Provide 20 Ampere, 120 volt
AC construction power.   1.3.   Provide suitable work area for fabrication and
installation of the System.

Schedule 3 to
Photovoltaic System Supply and
Installation Agreement

1



--------------------------------------------------------------------------------



 



Schedule 4: Warranties

1.   In addition to any manufacturers’ warranties, INSTALLER warrants the System
will be free from defects in workmanship for a period of five (5) years
following the date of completion as described in Section 10.2 (the “System
Warranty Period”). Except as provided below, if the System fails to perform in
accordance with INSTALLER specifications during the System Warranty Period,
INSTALLER will, at their own expense and at no cost to Purchaser, have the
System repaired within a reasonable timeframe, but no later than thirty
(30) days after breach of warranty. If repair is not feasible, INSTALLER will
coordinate with material supplier and provide troubleshooting and replacement
labor related to material warranties. If INSTALLER can repair the System so that
it can provide a portion of the specified dc-stc power rating, INSTALLER may do
so, and in such event shall refund a percentage of the purchase price equal to
the percentage reduction in actual dc-stc power rating after repair from the
specified dc-stc power rating.   2.   The warranties provided herein do not
cover damage, malfunctions, service failures, or reduced electricity production
caused by:

  2.1.   Purchaser’s failure to follow INSTALLER’ operation instructions;    
2.2.   Repair, modifications, or movement of the System or components thereof by
someone other than a INSTALLER approved service technician;     2.3.   Abuse,
misuse or negligent acts; and     2.4.   Damage or system outages caused by
electrical surges, electric service outages, lightning, fire, flood, earthquake,
wind, hail, pest, accident, actions of third parties and other events outside
INSTALLER’s reasonable control or not arising under normal operating conditions.

Schedule 4 to
Photovoltaic System Supply and
Installation Agreement

1



--------------------------------------------------------------------------------



 



Schedule 5: Price and Payment Schedule.

                          Payment   Payment Schedule   Estimated Date   Payment
  Percent First Payment  
Contract Signing
  8/22/07     $ 208,983     10%      
 
                    Second Payment  
Design/Engineering Complete
  9/22/07     $ 104,492     5%      
 
                    Third Payment  
Modules, Inverter, Mounting equipment on site (COD-Payment wired to ACE)
  11/22/07 *   $ 1,567,374     75%      
 
                    Fourth Payment  
Completion of PV system and commissioning
  12/22/07     $ 104,492     5%      
 
                    Final Payment  
1st Month of Operation and system performance report
  1/22/07     $ 104,492     5%      
 
                    Total  
 
  Totals       2,089,832     100.00%  

 

*   Third payment shall be paid COD to ACE from Purchaser on day of equipment
delivery to Site by wire transfer arranged at least 5 days in advance of
delivery. Actual delivery of equipment could occur from 30 to 90 days after
closing pending manufacturer inventories & production schedules. Multiple
deliveries with multiple COD wire transfer payments from Purchase to ACE are
likely to avoid on-site storage of equipment to the extent possible. To the
extent possible, equipment deliveries will be scheduled such that $783,687 worth
of equipment shall arrive and be paid for one month prior to a second delivery
worth $783,687.

Schedule 5 to
Photovoltaic System Supply and
Installation Agreement

1



--------------------------------------------------------------------------------



 



Schedule 6: Project Schedule
The following are expected project milestones from contract signing.

      Milestone   Estimated Date
Design/Engineering Complete
  Day 30
 
   
Modules/All Equipment on site
  Day 30-60
 
   
Panels mounted, Wiring complete, Inverter installed,
Commissioning completed
  Day 120

1